Helm, J.
Appellant contends that the evidence before us wholly fails to show any such employment of plaintiffs as entitles them to commission or compensation from defendant. Fitch, in his work on the subject of Real Estate Agency, at page 15, with reference to contracts of this nature, uses the following language: “It is not necessary that the employment should be in writing. The leaving a description of the property at the office of the broker by the owner or his agent, with a request to sell it on terms and at a pi’ice designated, is a sufficient employment.” The doctrine thus stated seems reasonable, and is sustained by authority. The writing set out in the statement of facts preceding this opinion may not, technically speaking, itself constitute a contract of real estate brokerage between parties. It is nevertheless a written statement under the signature of defendant, admitting the existence of such a contract as defined by Mr. Fitch. We think that this contract was perfectly valid. The consideration for defendant’s promise to pay the commissions mentioned was the services to be rendered, and the expense to be incurred, by plaintiffs, in their efforts to make a sale of the property. But, by the terms of the employment, if, during the three months *383specified, and before written notice withdrawing the property from plaintiffs’ hands, defendant himself, or another agent for him, disposed of it, he was to pay plaintiffs one-third of the amount to have been allowed them as commissions had they made the sale themselves. Counsel for defendant disputes this construction of the agreement, but we think the matter too plain for serious discussion. The skill and good faith of plaintiffs’ efforts under the employment are not questioned. It appears that the property when sold brought less than $2,500; therefore plaintiffs would be entitled to but one-third of five per cent, of that sum. This much we think defendant was clearly liable "for, and so evidently thought the county court. The judgment is affirmed.

Affirmedt